Citation Nr: 1759508	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  15-23 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder with depressive disorder NOS and polysubstance abuse.

2. Entitlement to a rating in excess of 70 percent from July 27, 2015 for posttraumatic stress disorder with depressive disorder NOS and polysubstance abuse.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to July 27, 2015. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran's Wife; the Veteran's Sister-in-law


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967.

These issues come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The matter is appropriately before the Los Angeles, California RO. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2016 videoconference hearing.  A copy of the transcript is associated with the file.

During the course of the appeal, the RO granted entitlement to a TDIU effective July 27, 2015.  As noted by the VLJ at the December 2016 hearing, the Board finds that the issue of entitlement to a TDIU for the period prior to July 27, 2015 has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's PTSD is manifested by symptoms such as suicidal ideation; impaired impulse control; difficulty adapting to stressful circumstances; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships; resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but less than total occupational and social impairment.

2. Prior to July 27, 2015, service connection was in effect for PTSD.  Pursuant to this decision, PTSD is rated as 70 percent disabling for this period.  The combined disability rating is 70 percent prior to July 27, 2015. 

3. The Veteran has not worked full-time since at least May 1997; he reportedly has work experience as a salesman and has owned his own business. 

4. Service connected PTSD precluded him from obtaining and retaining substantially gainful employment prior to July 27, 2015.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 70 percent for PTSD, but no higher, have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).

3. The criteria for entitlement to a TDIU prior to July 27, 2015 (date of grant of service connection) are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(b) (2017).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board has determined that a uniform rating is appropriate throughout the period on appeal.

The Veteran's PTSD is currently assigned an initial 30 percent rating under Diagnostic Code 9411, effective March 15, 2012.  A rating of 70 percent has been assigned effective July 27, 2015.  The Veteran has challenged the initial rating and subsequent 70 percent rating. 

Diagnostic Code 9411 pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130  means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308  (March 19, 2015).  The RO originally certified the Veteran's appeal to the Board in August 2015.  As a result, the Board will evaluate in a manner most favorable to the Veteran. 

Factual Background

At the Veteran's original VA psychiatric examination in June 2012, a GAF score of 61 was recorded.  The examiner concluded that the Veteran's PTSD symptoms manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  Persistent avoidance of stimuli, recurrent and distressing recollections, and persistent symptoms of increased arousal were noted, including hypervigilance, exaggerated startle response, irritability or outbursts of anger, and difficulty falling or staying asleep.  Additional symptoms noted were depressed mood, chronic sleep impairment, occasional nightmares and past night terrors, agitation and aggressive behavior, sadness, history of suicidal ideation and intent, avoidance of crowds, and discomfort when sitting with his back toward people.  

At a July 2015 VA examination, the examiner concluded that the Veteran's PTSD symptoms manifested in occupational and social impairment with deficiencies in most areas.  The Veteran had a variety of intrusive symptoms, persistent avoidance of stimuli, negative alterations in cognitions and mood, and marked alterations in arousal and reactivity including irritable behavior and angry outbursts, reckless or self-destructive behavior, exaggerated startle response, and problems with concentration.  Additional symptoms noted were depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, persistent danger of hurting self or others, and neglect of personal appearance and hygiene.  The Veteran was oriented to all spheres and speech was normal.  The Veteran denied hallucinations and delusions.  The Veteran denied homicidal ideation. 

The Veteran was unable to attend a December 2016 Board hearing, however, his wife and sister-in-law testified on his behalf.  The Veteran's wife testified that the Veteran has a history of aggressive and verbally abusive behavior extending throughout the period on appeal.  The Veteran's sister-in-law recounted what she believed to have been a suicide attempt by the Veteran.  Both witnesses essentially testified that the severity of the Veteran's current symptoms extend throughout the period on appeal.

Analysis

As noted, the Veteran has an initial 30 percent rating dating back to the March 15, 2012, and a 70 percent rating from July 27, 2015.  After a review of the medical and lay evidence of record, a 70 percent evaluation is warranted for the entire time period on appeal.  The evidence suggests that the Veteran's symptomatology has more nearly approximated occupational and social impairment associated with a 70 percent disability rating for the entire period on appeal.  In other words, the Board finds that an initial rating of 70 percent is warranted, but that the preponderance of the evidence is against an evaluation in excess of 70 percent during this period. Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 100 percent disability evaluation, nor does it demonstrate total social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board has considered the VA treatment records, including all VA examination reports and lay statements regarding the impact of his PTSD on his occupational and social impairment.  During the entire period, the Veteran reported recurrent and distressing recollections and dreams of the events; difficulty interacting with others resulting in isolative behavior; diminished interest in activities; depressed mood; disturbances of mood and motivation; sleep impairment; suicidal ideation; irritability; and impaired impulse control, among other symptoms.

It is documented that the Veteran has struggled with many social interactions.  The Board finds that the degree to which the Veteran's PTSD inhibits his social relationships is consistent with the criteria of a 70 percent evaluation.  The evidence suggests that the Veteran's PTSD symptoms effectively limit his ability to establish and maintain relationships.  

Perhaps most notable are the Veteran's symptoms of irritability, impaired impulse control, and suicidal ideation.  While there is no indication that the Veteran's irritability has resulted in violence or in a persistent danger of hurting others, the Board finds that the Veteran's symptoms result in a significant deficiency in his ability to maintain and establish relationships and handle stressful circumstances.  

Throughout the entire period, there was no indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger in hurting self or others, inability to perform activities of daily living, disorientation of time or place, or memory loss for names of close relatives.
Furthermore, the objective medical conclusions of the VA examiners with respect to the severity of the Veteran's occupational and social impairment, while not determinative, are certainly not consistent with total occupational and social impairment.

Thus, the Board finds that for this period the Veteran does not have total occupational and social impairment.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the now assigned initial 70 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes that his overall level of disability does not exceed the criteria for a 70 percent rating.

III. Entitlement to a TDIU Prior to July 27, 2015

Pursuant to the Board's finding above, the Veteran is in receipt of a 70 percent rating for PTSD effective March 15, 2012.  The Veteran was awarded entitlement to a TDIU by the RO effective July 27, 2015.  As a result, the Board will evaluate entitlement to a TDIU for the period prior to July 27, 2015.  During that time period, the Veteran's sole service-connected disability was PTSD.

A TDIU is provided where the combined schedular evaluation for service-connected disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16 (a). 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

Under 38 C.F.R. § 4.16, if there is only one such disability, as is the case here, it must be rated at 60 percent or more to qualify for benefits based on individual unemployability.  38 C.F.R. § 4.16 (a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's August 2015 Application for a TDIU and testimony from the Veteran's wife and sister-in-law indicate that the Veteran last worked in approximately 1997.  The testimony at the Board hearing indicates that the Veteran had been fired multiple times as a result of his inability to get along with coworkers and business partners, specifically the result of his irritability and verbal abuse.  The Veteran reportedly has occupational experience as a salesman.

Having reviewed the medical and lay evidence of record, the Board finds that the Veteran's service-connected PTSD rendered him unemployable for the period prior to July 27, 2015.  Consistent with the Boards findings with respect to the severity of his PTSD, the record indicates that the severity of the Veteran's PTSD symptoms, and as a result their impact on his ability to maintain gainful employment, have remained consistent throughout the period on appeal.  The medical and lay evidence has made clear that the Veteran's service-connected PTSD had a substantial effect on his ability to maintain gainful employment dating back to March 15, 2012.  Specifically, the Veteran's inability to interact with others as a result of his irritability, impaired impulse control, depression, difficulty adapting to stressful circumstances, and related substance abuse, effectively rendered him unemployable during this period.  The inability to interact with others is of particular importance given his occupational experience as a salesman.  

In sum, prior to July 27, 2015, service-connected PTSD impaired the Veteran's ability to engage in employment for which he is qualified.  Based upon his limited occupation talents and the nature of his service-connected PTSD, the Veteran was unable to engage in and retain substantially gainful employment prior to July 27, 2015. 


ORDER

Entitlement to an initial rating of 70 percent, but no more, for posttraumatic stress disorder with depressive disorder NOS and polysubstance abuse is granted.

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 27, 2015 (date of grant of service connection), is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


